Citation Nr: 0323806	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  03-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Counsel





INTRODUCTION

The veteran had active duty from August 1963 to September 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of RO.  



REMAND

A preliminary review of the claims file discloses the veteran 
has requested a 
video-conference hearing with the Board.  Using this 
technique, he will testify at the RO while the Veterans Law 
Judge (VLJ) presiding over the proceeding simultaneously 
hears his testimony at the Board's offices in Washington, 
D.C.  So this type of hearing must be scheduled.  38 C.F.R. 
§ 20.700(a) (2002).

Accordingly, this case is REMANDED to the RO for the 
following:


Schedule the veteran for a video-
conference hearing at the earliest 
opportunity.  Notify him of the date, 
time and location of his hearing.  Put a 
copy of that letter in his claims file.  
If, for whatever reason, he changes his 
mind and decides not to have a hearing, 
document that in his claims file as well.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


